Mr. Justice Phillips delivered the opinion of the court: By section 89 of the Practice act this court can reexamine cases brought to it by appeal or writ of error as to questions of law only, and no assignment of error seeking to call in question the determination of the trial or Appellate Court upon controverted questions of fact can be considered, except in cases enumerated in section 88. Whether the defendant was guilty as alleged in the declaration, whether the trespasses were committed more than five years before the institution of suit, and whether the damages were excessive, are all questions of fact. Fitch v. Johnson, 104 Ill. 111; Kreigh v. Sherman, 105 id. 49; Capen v. DeSteiger Glass Co. id. 185; Steinman v. Steinman, id. 348; Indianapolis and St. Louis Railroad Co. v. Morgenstern, 106 id. 216; Richards v. People, 100 id. 390; Chicago and Grand Trunk Railway Co. v. Gaeinowski, 155 id. 189; Board of Education v. Bolton, 104 id. 220; North Chicago Street Railroad Co. v. Eldridge, 151 id. 542; Bradley v. Sattler, 156 id. 603; Legnard v. Rhoades, id. 431; Stumer v. Pitchman, 124 id. 250. No question is presented on this record which we can consider. .The judgment of the Appellate Court for the Third District is affirmed. Judgment affirmed.